Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kondo et al (US 6,347,993 B1) generally discloses a video game which allows character performance improvement through training.
Regarding claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the promotion scenario is performed using a turn method; wherein performing the promotion scenario comprises: selecting a single event associated with a given trainer character in a combination list in which a first event list comprising at least one single event selected based on a team to which a player character selected through the user interface belongs and a second event list comprising at least one single event selected based on at least one trainer character further selected through the user interface have been combined, and performing the selected single event between turns of the promotion scenario, and wherein a likeability value between the given trainer character and the player character is adjusted according to the progress of the single event  

Regarding claim 10, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein a likeability value between the player character and at least one trainer character further selected through the user interface is adjusted based on at least one of training and an event generated according to the progress of the promotion scenario, wherein a connection relationship is established between the player character and a given trainer character based on the likeability value, and wherein a boosting effect for increasing a training effect is applied to training of the player character based on the established connection relationship

Regarding claim 12, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein a status of the player character is adjusted based on a result of the progress of the training into which a training effect according to the selected trainer character has been incorporated; and wherein the trainer character scheduled to participate in the training of the player character is selected based on a probability for each status item, belonging to probabilities for respective status items configured in each of the further selected at least one trainer character and corresponding to a status item by which the player character is to be trained through the training 

Regarding claim 15, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:


Regarding claim 17, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
performing a promotion scenario for a selected player character through a second virtual space different from the first virtual space for the progress of the sports game instance when the promotion mode for the selected player character is activated through the user interface; wherein performing the promotion scenario comprises establishing a connection relationship between a given trainer character and the player character based on a likeability value set between the player character and each of at least one trainer character further selected through the user interface; and wherein a boosting effect for increasing a training effect is applied to training of the player character based on the established connection relationship  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715